In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00354-CV
      ___________________________

            IN RE S.C., Relator




              Original Proceeding
 16th District Court of Denton County, Texas
         Trial Court No. 21-5086-16


    Before Walker, Bassel, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: November 18, 2021




                                         2